Citation Nr: 1715320	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-19 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant had recognized service in the Special Philippine Scouts from June 1946 to April 1949.  He also claims unrecognized guerilla service, including from February 1945 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2016 substantive appeal (VA Form 9), the appellant requested a hearing at a local VA office before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  Although a January 2017 notification letter stated that he had been "placed . . . on the list of persons wanting to appear at [a local VA] office for an in-person hearing before the Board," the record does not reflect that that any such hearing was ever scheduled.  Neither has the appellant withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule a Travel Board hearing and to notify the appellant of the date, time and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the appellant for a Travel Board hearing at the RO at the earliest available opportunity.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.


2.  After the hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




